 1

 2

 3

 4

 5

 6

 7                      IN THE UNITED STATES DISTRICT COURT
 8                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   FERMIN CERVANTES CASTANEDA,                 Case No.: 1:17-cv-01654-EPG
11

12
                                                 ORDER GRANTING REQUEST
           Plaintiff,                            TO CONTINUE HEARING ON
13
                                                 THE CROSS-MOTIONS FOR
      v.                                         SUMMARY JUDGMENT
14
                                                 (ECF No. 29)
15
      NANCY A. BERRYHILL,
16
      Acting Commissioner, Social Security
17

18                  Defendant.
19

20         Pursuant to the stipulation of the parties (ECF No. 29), and finding good
21   cause exists, IT IS ORDERED that hearing on the cross-motions for summary
22   judgment, currently set for May 28, 2019, is vacated and reset to August 13, 2019,
23   at 2:00 p.m.
24
     IT IS SO ORDERED.
25

26
       Dated:   May 9, 2019                          /s/
27                                             UNITED STATES MAGISTRATE JUDGE

28
